Citation Nr: 1029090	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-30 177	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for status post left renal 
infarct.

2.  Entitlement to service connection for hypertensive heart 
disease.

3.  Entitlement to an initial evaluation  in excess of 10 percent 
for degenerative joint disease of the right shoulder, left 
shoulder, right knee, left knee, and cervical spine for the 
period from May 1, 2006, through June 2, 2009.

4.  Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the right shoulder, from June 3, 
2009.

5.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the left shoulder, from June 3, 
2009.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left knee, from June 3, 
2009.

7.  Entitlement to a higher initial evaluation for status post 
total knee arthroplasty of the right knee, from June 3, 2009.

8.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the cervical spine, from June 
3, 2009.

9.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the thoracolumbar spine, from 
May 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 until his 
retirement in April 2006.


This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection for carpal tunnel syndrome of the right wrist; status 
post arthroscopy repair of the right shoulder, with degenerative 
joint disease, and degenerative joint disease of the left 
shoulder, right knee, left knee, cervical spine and thoracolumbar 
spine; and gastroesophageal reflux disease.  The RO assigned a 10 
percent evaluation for carpal tunnel syndrome of the right wrist 
and arthritis of the above-mentioned joints, and a noncompensable 
rating for gastroesophageal reflux disease.  The Veteran 
disagreed with the assigned ratings.  In addition, the RO denied 
service connection for status post left renal infarct and for 
hypertensive heart disease.

When this case was previously before the Board in February 2009, 
the issues of service connection for status post left renal 
infarct and hypertensive heart disease, and an increased rating 
for degenerative joint disease of multiple joints were remanded 
for additional development of the record.  A November 2009 rating 
action assigned separate evaluations for the Veteran's service-
connected arthritis.  A May 2010 rating decision revised the 
effective dates for the awards of separate ratings for arthritis.  

The February 2009 Board determination also denied the Veteran's 
claims for initial higher evaluations for carpal tunnel syndrome 
of the right wrist and gastroesophageal reflux disease.  
Accordingly, this decision is limited to the issues set forth on 
the previous page.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 
1979 until his retirement in April 2006.

2.  On June 24, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, in correspondence received in June 2010, the appellant 
requested to "withdraw my pending appeal."  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


